Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 12 (b) Opinion of counsel as to tax matters (Transamerica BlackRock Large Cap Value VP) 11 April 30, 2010 Transamerica Series Trust 570 Carillon Parkway St. Petersburg, FL 33716 Ladies and Gentlemen: This opinion is furnished to you pursuant to paragraph 8.5 of the Agreement and Plan of Reorganization (the  Agreement ), dated as of April 30, 2010, by and among Transamerica Series Trust, a Delaware statutory trust (in its capacity as such, the  Acquiring Entity ), on behalf of Transamerica BlackRock Large Cap Value VP, a series thereof (the  Acquiring Portfolio ), and Transamerica Series Trust, a Delaware statutory trust (in its capacity as such, the  Acquired Entity ), on behalf of Transamerica American Century Large Company Value VP, a series thereof (the  Acquired Portfolio ). All capitalized terms not otherwise defined herein have the meanings ascribed to them in the Agreement. The Agreement contemplates the acquisition of all of the Assets of the Acquired Portfolio by the Acquiring Portfolio in exchange for ( a ) the assumption by the Acquiring Entity, on behalf of the Acquiring Portfolio, of the Liabilities of the Acquired Portfolio and ( b ) the issuance and delivery by the Acquiring Entity, on behalf of the Acquiring Portfolio, to the Acquired Portfolio, for distribution, in accordance with paragraph 1.3 of the Agreement, pro rata to the Acquired Portfolio Shareholders in exchange for their Acquired Portfolio Shares and in complete liquidation of the Acquired Portfolio, of a number of Acquiring Portfolio Shares having an aggregate net asset value equal to the value of the Assets, less the amount of the Liabilities, of the Acquired Portfolio so transferred to the Acquiring Portfolio (the  Transaction ). In connection with this opinion we have examined and relied upon the originals or copies, certified or otherwise identified to us to our satisfaction, of the Agreement and related documents (collectively, the  Transaction Documents ). In that examination, we have assumed the genuineness of all signatures, the capacity and authority of each party executing a document to so execute the document, the authenticity and completeness of all documents purporting to be originals (whether reviewed by us in original or copy form) and the conformity to the originals of all documents purporting to be copies (including electronic copies). We have also assumed that each agreement and other instrument reviewed by us is valid and binding on the party or parties thereto and is enforceable in accordance with its terms, and that there are no contracts, agreements, arrangements, or understandings, either written or oral, that are inconsistent with or that would materially alter the terms of the Agreement or the other Transaction Documents. As to certain factual matters, we have relied with your consent upon, and our opinion is limited by, the representations of the various parties set forth in the Transaction Documents and in certificates of the Acquiring
